Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 26 (Fig. 2).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the elements of claim 21 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4  is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The process equipment claimed in claim 1 is the same equipment that is claimed in claim 4.  The terms after “such as” are not positively claimed and thus do not further limit the claim (see below).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 21 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The lack of .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 and is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1-9, 16, 18 and 21-23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Peace, et al. (US 20180141625; Priority Date May 13, 2015).
CLAIM 1:  Bowie discloses an unmanned offshore wellhead platform for use in the oil and gas industry (paragraphs 0041; Examiner’s note – the preamble is a mere statement of purpose or use, and not a structural limitation.  The preamble is not necessary to breathe life into the claims, the claim limitation establish the required structure.  Further, terms such as “unmanned” fail to offer any guidance as to what structure is being claimed).  The platform comprises riser hang-off equipment for connection to at least one riser (511)) for flow of hydrocarbon fluids from at least one well (see paragraphs 0060, 0069 describing hang off procedure); and process equipment for processing the hydrocarbon fluids to produce processed or part processed hydrocarbon fluids for storage and/or transport to another installation (paragraph 0062), wherein all of the process equipment is on a single process deck (301) of the platform (paragraph 0062).
CLAIM 2:  The single process deck is the main deck of the platform and there are no other decks for equipment relating to the processing or handling of hydrocarbon fluids (see Fig. 3, paragraph 0062).
CLAIM 3:  There are no other decks aside from more decks provided for the purpose of facilitating weather protection, materials handling and/or access to the single process deck (see Fig. 3 showing only one deck) (Examiner’s note – this claim does not positively claim weather protection, material handling, and/or access; it merely negatively claims any other type of deck).
CLAIM 4:
CLAIM 5:  Ancillary equipment required for operation of the wellhead platform is located on the single process deck along with the process equipment (see paragraph 0062 discussing maintenance and repair equipment).
CLAIM 6:  The ancillary equipment comprises an electrical cabinet holding an electrical control system for the wellhead platform (see paragraph 0054 discussing “power and control”).
CLAIM 7:  The single process deck is arranged to allow personnel to access the process equipment for maintenance purposes via a walkway for enabling personnel to access the process equipment, wherein the walkway also forms an evacuation route for personnel to leave the platform single process deck in the event of an emergency such as a fire (see Fig. 3; paragraph 0062 discussing maintenance; paragraph 0042 discussing safety; paragraph 0086 discussing escape routes for unit 600 which is a consistent embodiment).
CLAIM 8:  The single process deck is arranged with the riser hang-off equipment at the centre (see Fig. 3).
CLAIM 9:  The processing equipment is located at an outer part of the single process deck in one or more locations spaced apart from the centre of the deck (see Fig. 3 showing space only available not in the center).
CLAIM 16:  An access level is beneath the single process deck allowing for access for maintenance (see Fig. 3, 6).
CLAIM 18:  Peace discloses equipment and piping associated with the oil and gas installation(paragraph 0062); a hydrocarbon inventory including hydrocarbons in the equipment and piping (paragraph 0062 discussing processing hydrocarbon, thus creating an inventory); and no mechanism for emergency depressurisation of a hydrocarbon inventory of the platform in the event of a fire (throughout, no discussion of such mechanism); wherein the size of the platform is restricted such that evacuation of personnel can be achieved prior to escalation of a fire due to the lack of 
CLAIM 21:  The unmanned platform has no provision of facilities for personnel to stay on the platform (throughout, no discussion and “unmanned” operation).
CLAIM 22:  At least one of a gangway or a bridge for connecting the platform to at least one of a vessel (paragraph 0049, “access and egress… by boat…”).
CLAIM 23:  The platform includes passive fire protection for at least some of the equipment on the platform (see Fig. 3; also pumping equipment to move processed hydrocarbons (a fire risk) off the platform in paragraph 0064).  The platform is arranged to have an evacuation time of at most 15 minutes or less using one or more evacuation route(s) via the gangway or bridge allowing personnel to escape to a vessel or to another platform (see paragraphs 0062, 0049, 0086; 15 minutes is a functional limitation that does not limit the structure of the platform).  The passive fire protection is installed on at least one of the equipment or piping in order to prevent escalation of the fire that would create a risk to personnel on the evacuation route(s) during a determined maximum evacuation time (hydrocarbon off the platform is minimal fire risk to personal on the platform).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 10-15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peace in view of Inbona (US 20150316174).
CLAIM 10:  Peace discloses the elements of claim 1 as discussed above.
Peace fails to disclose the single process deck includes one or more materials handling device(s) for movement of materials about the plane of the single process deck.
Inbona discloses a vessel.
Inbona discloses using material handling devices (cranes 21, 23) on the main deck to handle materials.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the platform of Peace to have the cranes of Inbona as described in the claim as a combination of known prior art elements in which the cranes would be used to move elements at sea in the combination as they do in Inbona thus giving one of ordinary skill in the art reason to expect predictable results.
CLAIM 11:  Peace discloses the elements of claim 1 as discussed above.
Peace fails to disclose a weather deck for shielding the single process deck from the weather.
Inbona discloses a weather deck 12 on the vessel.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the platform of Peace to have the weather deck of Inbona as described in the claim as a combination of known prior art elements in which the weather deck would function to provide protection from the elements and additional work space in the combination as it does in Inbona thus giving one of ordinary skill in the art reason to expect predictable results.
CLAIM 12:  The weather deck of Inbona supports a crane (20) for lifting heavy items to and from the main deck.
CLAIM 13:  The weather deck and the main deck of Inbona are arranged such that there is access to certain equipment on the single process deck from above (via moonpools).
CLAIM 15:  Inbona discloses a first crane (21) on the single process deck for moving equipment in the plane of the single process deck; a second crane (20) on the weather deck (12) for lifting equipment vertically from the single process deck; and a laydown area on the single process deck that is accessible to both the first crane and the second crane (via moonpools).
CLAIM 17:  Peace discloses a single process deck holding all the process equipment on the platform and an access deck located below the single process deck, and no further decks or floor levels (see above).
Inbona discloses a weather deck located above the single process deck (see above).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional prior art shows alternative single decked platforms.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F LAMBE whose telephone number is (571)270-1932. The examiner can normally be reached M-Th 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PATRICK F LAMBE/Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679